Title: To James Madison from Edmund Randolph, 13 September 1783 (first)
From: Randolph, Edmund
To: Madison, James


Dear Sir
Richmond Sepr. 13. 1783.
If your attention to congressional business, and your cramped situation will allow you to shew civilities to a new acquaintance, I must consign Mr. Francis Corbin to them. He is the youngest son of Colo. Corbin of this state, has lately returned from G. Britain, where he has resided for twelve years for his education, and became intimate with men of the purest American principles, being himself zealous and indeed enthusiastic. A letter from my father recommends him to my attention, and at the same time vouches, that he has at no time been wanting in the warmest professions of attachment to the new state.
Yrs. mo. afftely
Edm: Randolph
